982 A.2d 1219 (2009)
COMMONWEALTH of Pennsylvania, Respondent
v.
Rasheen ALLEN, Petitioner.
No. 83 EM 2009.
Supreme Court of Pennsylvania.
October 21, 2009.

ORDER
PER CURIAM.
AND NOW, this 21st day of October, 2009, in response to this counseled Petition for Extension of Time for Filing a Nunc Pro Tunc Petition for Allowance of Appeal, which is counsel's third such Petition, this matter is REMANDED to the Court of Common Pleas of Philadelphia County. Within 15 days of this order, the trial court shall enter an order removing presently appointed counsel and appointing new counsel to Petitioner. Newly appointed counsel shall file a Petition for Allowance of Appeal within 45 days of the entry of the trial court's order. Current counsel is not to receive any compensation for her representation to date.